ORDER
PER CURIAM.
The Director of Revenue (Director) appeals the final judgment of the Circuit Court of Franklin County which reversed Director’s decision and reinstated Gerald Narup’s driver’s license.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion reciting *723the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).